*331ON MOTION

ORDER

Upon consideration of the parties’ joint motion to remand this case, FBI Performance, v. NorFab, to the United States District Court for the Eastern District of Pennsylvania, no. 05-CV-04836, for further proceedings consistent with the settlement agreement reached by the parties and, specifically, to allow the parties to jointly move the district court for vacatur of its August 29, 2007, 514 F.Supp.2d 732, order invalidating U.S. Patent No. 6,624,-096,
IT IS ORDERED THAT:
(1) The motion is granted.
(2) Each side shall bear its own costs.